  Case 18-09591         Doc 25     Filed 02/15/19 Entered 02/15/19 10:10:09              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-09591
         RAQUEL SANCHEZ

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/31/2018.

         2) The plan was confirmed on 05/16/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/16/2019.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-09591        Doc 25       Filed 02/15/19 Entered 02/15/19 10:10:09                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $1,150.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $1,150.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,028.39
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $49.85
    Other                                                                    $71.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,150.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
ACS                              Unsecured           0.00           NA              NA            0.00       0.00
ACS                              Unsecured           0.00           NA              NA            0.00       0.00
ARGON CREDIT                     Unsecured           0.00           NA              NA            0.00       0.00
ARGON CREDIT                     Unsecured      3,000.00            NA              NA            0.00       0.00
BARCLAYS BANK DELAWARE           Unsecured      1,802.00            NA              NA            0.00       0.00
BARCLAYS BANK DELAWARE           Unsecured         857.00           NA              NA            0.00       0.00
BUREAUS INVESTMENT GROUP #15     Unsecured         846.00        846.86          846.86           0.00       0.00
CAPITAL ONE AUTO FINANCE         Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured      2,079.00       2,079.98        2,079.98           0.00       0.00
CAPITAL ONE BANK USA             Unsecured      2,076.00       2,076.94        2,076.94           0.00       0.00
CAPITAL ONE NA                   Unsecured         606.00        606.92          606.92           0.00       0.00
CCS/FIRST NATIONAL BANK          Unsecured         529.00           NA              NA            0.00       0.00
CCS/FIRST NATIONAL BANK          Unsecured         646.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,200.00       2,098.40        2,098.40           0.00       0.00
COMENITY CAPITAL BANK            Unsecured           0.00           NA              NA            0.00       0.00
COMENITY CAPITAL BANK            Unsecured           0.00           NA              NA            0.00       0.00
COMENITY CAPITAL BANK            Unsecured           0.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,000.00       1,089.59        1,089.59           0.00       0.00
CREDIT FIRST                     Unsecured         720.00        720.59          720.59           0.00       0.00
DEVRY INC                        Unsecured         256.00        264.37          264.37           0.00       0.00
DEVRY INC                        Unsecured           0.00           NA              NA            0.00       0.00
ECMC                             Unsecured     52,262.00     52,455.45        52,455.45           0.00       0.00
FAMSA INC                        Unsecured           0.00           NA              NA            0.00       0.00
FIRST BANK                       Unsecured            NA         495.01          495.01           0.00       0.00
FIRST SAVINGS BANK HEGEWISCH     Unsecured         230.00           NA              NA            0.00       0.00
FSB BLAZE                        Unsecured      1,046.00            NA              NA            0.00       0.00
GETTINGTON                       Unsecured           0.00           NA              NA            0.00       0.00
HARRIS & HARRIS                  Unsecured          85.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured           0.00      1,077.17        1,077.17           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-09591        Doc 25        Filed 02/15/19 Entered 02/15/19 10:10:09                   Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal      Int.
Name                                 Class    Scheduled      Asserted      Allowed         Paid         Paid
LVNV FUNDING                      Unsecured            NA         579.71        579.71           0.00       0.00
LVNV FUNDING                      Unsecured         565.00           NA            NA            0.00       0.00
MIDAMERICA/MILESTONE/G            Unsecured           0.00           NA            NA            0.00       0.00
MIDLAND FUNDING                   Unsecured           0.00        496.78        496.78           0.00       0.00
MIDLAND FUNDING                   Unsecured         634.00           NA            NA            0.00       0.00
MIDLAND FUNDING                   Unsecured         605.00           NA            NA            0.00       0.00
MIDLAND FUNDING                   Unsecured         568.00        567.81        567.81           0.00       0.00
MIDLAND FUNDING                   Unsecured         555.00           NA            NA            0.00       0.00
MIDLAND FUNDING                   Unsecured         547.00           NA            NA            0.00       0.00
MIDLAND FUNDING                   Unsecured         505.00           NA            NA            0.00       0.00
MIDLAND FUNDING                   Unsecured         459.00           NA            NA            0.00       0.00
MIDLAND FUNDING                   Unsecured         433.00           NA            NA            0.00       0.00
MIDLAND FUNDING                   Unsecured         326.00           NA            NA            0.00       0.00
MIDLAND FUNDING                   Unsecured           0.00        326.25        326.25           0.00       0.00
MIDLAND FUNDING                   Unsecured           0.00        633.54        633.54           0.00       0.00
MIDLAND FUNDING                   Unsecured           0.00        505.14        505.14           0.00       0.00
MIDLAND FUNDING                   Unsecured           0.00        546.63        546.63           0.00       0.00
MIDLAND FUNDING                   Unsecured           0.00        505.41        505.41           0.00       0.00
MIDLAND FUNDING                   Unsecured           0.00        691.51        691.51           0.00       0.00
MIDLAND FUNDING                   Unsecured           0.00        458.82        458.82           0.00       0.00
MIDLAND FUNDING                   Unsecured           0.00        555.34        555.34           0.00       0.00
MIDLAND FUNDING                   Unsecured           0.00        605.44        605.44           0.00       0.00
MONTGOMERY WARD                   Unsecured            NA         326.43        326.43           0.00       0.00
MONTGOMERY WARD                   Unsecured         326.00           NA            NA            0.00       0.00
NATIONAL CREDIT ADJUSTER          Unsecured      1,234.00       1,234.14      1,234.14           0.00       0.00
NICOR GAS                         Unsecured         500.00        409.30        409.30           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured           0.00        854.35        854.35           0.00       0.00
RISE CREDIT                       Unsecured           0.00           NA            NA            0.00       0.00
STONEBERRY                        Unsecured            NA         593.34        593.34           0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      8,826.00     18,405.50     18,405.50            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,871.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,599.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,830.00            NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-09591         Doc 25      Filed 02/15/19 Entered 02/15/19 10:10:09                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $92,106.72                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,150.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $1,150.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/15/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
